NO. 07-10-00177-CV, 07-10-00178-CV, 07-10-00179-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL A

                                DECEMBER 10, 2010


                       KENNETH GLENN WEBB, APPELLANT

                                          v.

                         THE STATE OF TEXAS, APPELLEE


            FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

    NOS. 11,994-B, 18-617-B, 18-618-B; HONORABLE JOHN B. BOARD, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION

      By order of this Court, dated May 27, 2010, each of the referenced causes were

abated and remanded to the trial court for a period of 180 days to allow appellant,

Kenneth Glenn Webb, time to take such action as necessary to establish that the

appeals were not prematurely filed or to obtain final, appealable orders. To date, Webb

has not established that the appeals were not prematurely filed nor has this Court been

provided final, appealable orders.    Consequently, we conclude that the notices of

appeal filed by Webb in these causes were not appeals of final judgments or orders,
that no statutory authority would permit Webb to file interlocutory appeals on these

causes, and that we, therefore, lack jurisdiction to hear these appeals.


       For the foregoing reasons, the appeals in the referenced causes are dismissed

for want of jurisdiction. See TEX. R. APP. P. 42.3(a).



                                          Mackey K. Hancock
                                               Justice




                                             2